DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is an inconsistency between the language in the preamble and certain portions in the body of the claim, thereby making the scope of the claim unclear.  The preamble “A one-way self-locking device for a massager” indicates subcombination, while in the body of the claim there is a positive recital of structure “a housing of a massager” and “a massage component” indicating that the combination of a one-way self-locking device and a massager is being claimed.   Applicant is required to clarify what the claim intended to be drawn to (i.e. either a one-way self-locking device alone or the combination of a self-locking device and a massager) and to make the language of the claim be consistent with the intent.
Regarding claim 2, “the material” lacks antecedent basis
The remaining claims 3-5 are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over CN 2545427 in view of CN 205698445.
Regarding claim 1, CN 2545427 discloses a one-way self-locking device for a massager, comprising a transmission shaft 7 (fig. 2), a shaft sleeve 6 (fig. 2), a torsional spring 5 (one-way or unilateral bearing spring 5, fig. 2, see English translation), and a conversion adaptor 3; the transmission shaft 7 being rotatably mounted in a housing  (fig. 1), the adaptor 3  being rotatably sleeved on the transmission shaft 7 (fig. 2), the adaptor 3 being driven by a power mechanism (motor 1 in fig. 1)  to drive the transmission shaft 7 to rotate circumferentially, the shaft sleeve 6 being fixedly mounted on the transmission shaft 7 (fig. 2), the torsional spring 5 being sleeved on the shaft 
CN 2545427 does not disclose a big belt wheel; the transmission shaft  being rotatably mounted in a housing of a massager, the big belt wheel being rotatably sleeved on the transmission shaft, the big belt wheel being driven by a power mechanism to drive the transmission shaft to rotate circumferentially, the transmission shaft driving a massage component to work through a deflection component; the transmission shaft driving a massage component to work through a deflection component. However, CN 205698445 teaches a massager (fig. 1) comprising a big belt wheel 143 (fig. 1, “big belt pulley 143”, see English translation); a transmission shaft  144 (fig. 1) being rotatably mounted in a housing 1 of a massager (fig. 1-2), the big belt wheel 143 being rotatably sleeved on the transmission shaft 144 (fig. 2), the big belt wheel 143  being driven by a power mechanism 12 (fig. 2, motor 12, see English translation)  to drive the transmission shaft 144 to rotate circumferentially, the transmission shaft 144 driving a massage component 3 (fig. 2, swing arm 3, see English translation) to work through a deflection component 145 (fig. 2, deflection seat 145, see English translation). Therefore, it would have been obvious before the effective date of 
Regarding claim 3, CN 2545427 discloses wherein the shaft sleeve 6 is provided with a stop wall (flange located at distal end of sleeve 6 in fig. 2), and the first connecting portion (distal end) of the torsion spring 5 is axially limited to one side of the stop wall (see fig. 2)

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over CN 2545427 in view of CN 205698445 and further in view Stone (WO 2010/077337).
Regarding claims 2 and 4, CN 2545427 does not disclose wherein the material of the torsion spring is a piano wire; wherein the first connecting portion of the torsion spring has a U shape. However, Stone teaches a torsion spring that is “formed of a piano wire” (see line 5 on p. 15); wherein the first connecting portion of the torsion spring 66 has a U shape (see fig. 9a). Therefore, it would have been obvious before the .
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/QUANG D THANH/Primary Examiner, Art Unit 3785